DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, 19, and their dependents thereof, are allowed because the closest prior art, Zahnert et al. (US Pub No. 2021/0409626) discloses patch tracking image sensor, Hesch et al. (US Pub No. 2019/0033988) discloses controller tracking for multiple degrees of freedom, either alone or in combination, fail to disclose a computing system, comprising: a processor; and a memory including computer readable instructions, wherein the processor is configured to, based on execution of the computer readable instructions: receive an indication from a virtual reality (VR) application that the VR application has started; receive tracking data from a first motion tracking system and a second motion tracking system, each motion tracking system comprising one or more sensors; generate system-independent tracking objects from the tracking data; format the system-independent tracking objects into VR objects compatible with a VR system; transmit the VR objects to the VR system; and provide a real world environment view to users overlaid or independent of a VR environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646